Case 7:18-cv-06615-CS Document 45-1 Filed 11/14/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BROIDY CAPITAL MANAGEMENT LLC Case No. 18-CV-6615-CS
and ELLIOTT BROIDY,

Plaintiffs,

JAMAL BENOMAR,

Defendant.

 

 

DECLARATION OF LEE S. WOLOSKY

I, Lee S. Wolosky, hereby declare as follows:

il. I am a Partner in the law firm of Boies Schiller Flexner LLP, which represents
Plaintiffs in this action.

D, My law firm and I also represented Plaintiffs in Broidy Capital Management,
LLC, et al. v. State of Qatar, et al., 2:18-cv-02421-JFW-E (C.D. Cal) (“the California action”).

3. A true and correct copy of an excerpt of June 19, 2018 deposition of Joseph
Allaham, taken in that action, is attached hereto as Exhibit A. The entire transcript of that

deposition was Attorneys’ Eyes Only pursuant to a June 11, 2018 Order of this Court but

Page 1 of 2
Case 7:18-cv-06615-CS Document 45-1 Filed 11/14/18 Page 2 of 2

portions of it were made public in accordance with the terms of a September 20, 2018 Protective
Order in the California action when no party sought to designate those portions pursuant to that
Protective Order .

4, _A true and correct copy of an e-mail dated November 14, 2018 from Mary
Catherine Malin (State Department’s Assistant Legal Adviser for Diplomatic Law and
Litigation) to Robert Dwyer and Abbe Lowell is attached hereto as part of Exhibit B.

5. A true and correct copy of an e-mail dated November 14, 2018 from Robert

Dwyer to Mary Catherine Malin and Abbe Lowell is attached hereto as part of Exhibit B.

| declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct. a
ae -
(Z

Executed on November 14 , 2018 By:

New York, New York Lee S. Wolosky

Counsel for Plaintiffs

Page 2 of 2
